

114 HR 6454 IH: Energizing American Shipbuilding and Maritime Act
U.S. House of Representatives
2016-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6454IN THE HOUSE OF REPRESENTATIVESDecember 7, 2016Mr. Garamendi introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require a certain percentage of LNG and crude oil exports be transported on United States-built
			 and United States-flag vessels, and for other purposes.
	
 1.Short titleThis Act may be cited as the Energizing American Shipbuilding and Maritime Act. 2.National policy on strategic energy asset export transportation (a)LNG exports (1)FindingsCongress finds the following:
 (A)LNG is an explosive gas that can be hazardous to national import and export terminals and ports when mishandled.
 (B)LNG is a strategic national asset, the export of which will be used to preserve the United States tanker fleet and skilled mariner workforce that are essential to national security.
 (C)For the safety and security of the United States, LNG should be exported on vessels documented under the laws of the United States.
 (2)RequirementSection 3 of the Natural Gas Act (15 U.S.C. 717b) is amended by adding at the end the following:  (g)Transportation of exports of LNG on vessels built in the United States and documented under laws of the United StatesAs a condition for approval of any authorization to export LNG, the Secretary of Energy shall require the applicant to transport the authorized exports on vessels built in the United States and documented under the laws of the United States, as follows:
 (1)Fifteen percent of the LNG authorized to be exported in each of 2020, 2021, 2022, 2023, and 2024. (2)Thirty percent of the LNG authorized to be exported in 2025 and each year thereafter..
 (3)Opportunities for licensed and unlicensed marinersEach Federal official responsible for the issuance of a permit authorizing the export of LNG shall require, as a condition and term of the permit, that the permittee shall provide opportunities for United States licensed and unlicensed mariners to receive experience and training necessary for them to become credentialed in working on an LNG vessel.
 (b)Crude oilSection 101 of title I of division O of the Consolidated Appropriations Act, 2016 (42 U.S.C. 6212a) is amended—
 (1)in subsection (b), by striking subsections (c) and (d) and inserting subsections (c), (d), and (e); (2)by redesignating subsection (e) as subsection (f); and
 (3)by inserting after subsection (d) the following:  (e)Transportation of exports of crude oil on vessels built in the United States and documented under laws of the United StatesAs a condition to export crude oil, the President shall require an applicant to transport the exports on vessels built in the United States and documented under the laws of the United States, as follows:
 (1)Fifteen percent of the crude oil to be exported in each of 2020, 2021, 2022, 2023, and 2024. (2)Thirty percent of the crude oil to be exported in 2025 and each year thereafter..
				